DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the remarks submitted on 05/28/2021.
Claims 5-7 stand withdrawn. 
Claims 1-8 are currently pending; Claims 1-4 and 8 have been examined on the merits in this office action.

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive.
Claims 1-4 and 8 stand rejected under Niimi et al (US 2015/0188127 A1) in view of Yokoi et al (US 2015/0372292 A1).
Applicant alleges the Office assumes that the average particle size of the lithium silicate (drawn to the claimed second type of silicon oxide particles) is necessarily greater than the average particle size of the silicon oxide (drawn to the claimed first type of silicon oxide particles) in Niimi and that this assumption is neither supported by Niimi or Yokoi.
However, the rejection of claim 1 was under 35 U.S.C. 103 by the combination of both Niimi and Yokoi. Niimi was silent to the particle size of the .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant alleges the Office’s calculations with respect to the ratio of the average particle size of the lithium silicate to the average particle size of the silicon oxide is incorrect. Applicant alleges the ratio would not be (2/1) to (100/15), approximately 1 to 6.667, and instead would be (2/15) to (100/1), approximately 0.133 to 100. 
The Office respectfully disagrees.
The average particle size of the lithium silicate is disclosed by Niimi to be 2-100 micron. The average particle size of the silicon oxide is taught by Yokoi to be 1-15 micron.
To achieve the lower bound of the ratio of the average particle size of the lithium silicate to the average particle size of the silicon oxide, the lower bound of the lithium silicate’s average particle size range would be divided by the lower bound of the silicon oxide’s average particle size range. This would be (2/1) and therefore 1.
To achieve the upper bound of the ratio of the average particle size of the lithium silicate to the average particle size of the silicon oxide, the upper bound of 
Therefore the combination of Niimi and Yokoi discloses the ratio of the average particle size of the lithium silicate to the average particle size of the silicon oxide to be 1 to 6.667.
The taught ratio overlaps the claimed range and renders it obvious because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Applicant alleges one of ordinary skill in the art would not have combined Niimi and Yokoi, but even if combined, it would not be clear why the particle size of Yokoi’s silicon oxide is relevant when not combined with a lithium silicate or why Yokoi’s silicon oxide would be used as Niimi’s silicon oxide rather than Yokoi’s silicon oxide containing lithium silicate. Applicant further alleges that Yokoi discloses that if their silicon oxide is used with another negative electrode active material, it would be carbon-based
This argument is not persuasive because the Office relied upon Niimi to disclose the combination of the materials of a Li-doped silicon oxide and an undoped silicon oxide. Yokoi was only relied upon to teach a beneficial average particle size range for a silicon oxide used in a negative electrode active material.
Yokoi teaches a silicon oxide that can be used in combination with another negative electrode active material that is not particularly limited, but is preferably a carbon-based material, in view of achieving both an increase in capacity and an improvement in cycle characteristics. ([0023]). Yokoi teaches the average particle size of the silicon oxide is preferably 1-15 microns in view of achieving an increase in capacity ([0029]).
 Niimi teaches the combination of silicon oxide and lithium silicate. While Yokoi teaches its silicon oxide is preferably used with a carbon-based material, it does not teach that the preferred silicon oxide particle size range is only beneficial when the silicon oxide is paired with a carbon-based material. Accordingly, one of ordinary skill in the art would understand the beneficial silicon oxide particle size range could be applied to other electrode comprising silicon oxide, such as that of Niimi.

Applicant alleges Yokoi does not distinguish between Li-doped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 and undoped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 and that it is not clear why the particle size of Yokoi’s silicon oxide would be applied to that of Niimi’s silicon oxide. 
This argument is not persuasive because the Office relied upon Niimi to disclose the combination of the materials of a Li-doped silicon oxide and an undoped silicon oxide. Yokoi was only relied upon to teach a beneficial average particle size range for a silicon oxide used in a negative electrode active material.
Yokoi teaches a silicon oxide that can be used in combination with another negative electrode active material that is not particularly limited, but is preferably 
Niimi teaches the combination of silicon oxide and lithium silicate. While Yokoi teaches its silicon oxide is preferably used with a carbon-based material, it does not teach that the preferred silicon oxide particle size range is only beneficial when the silicon oxide is paired with a carbon-based material. Accordingly, one of ordinary skill in the art would understand the beneficial silicon oxide particle size range could be applied to other electrode comprising silicon oxide, such as that of Niimi.

Applicant alleges that Yokoi’s statement “                    
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 may contain lithium silicate in the particles” at [0028] would mean that the particle size of the undoped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 may be greater than that of the Li-doped SiOx and therefore make it more unclear why one of ordinary skill in the art would conclude that the feature of the present invention of the particle size of the Li-doped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                         
                    
                being greater than that of the undoped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 would have been obvious based on the combination of Niimi and Yokoi. 
This argument is not persuasive because the Office relied upon Niimi to disclose the combination of the materials of a Li-doped silicon oxide and an undoped silicon oxide. Yokoi was relied upon to teach a beneficial average particle size range for a silicon oxide used in a negative electrode active material.
Yokoi uses the phrase “                    
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 may contain” which implies that the silicon oxide may not include any lithium silicate at all, and therefore just be a silicon oxide without lithium. 
Niimi teaches the combination of silicon oxide and lithium silicate. Niimi was silent to the size of the silicon oxide particle disclosed. Yokoi taught an average particle size range of a silicon oxide that can increase capacity. Accordingly, one of ordinary skill in the art would understand the beneficial silicon oxide particle size range could be applied to an electrode comprising silicon oxide, such as that of Niimi.

Applicant points out the comparative data in their specification beginning at [0119] of Examples 1-4 and Comparative Examples 3-6 as being relevant to patentability and alleges the above results could not have been predicted by the applied prior art. 
Niimi discloses the combination of the materials of a Li-doped silicon oxide and an undoped silicon oxide. Yokoi teaches a silicon oxide that can be used in combination with another negative electrode active material that is not particularly limited, but is preferably a carbon-based material, in view of achieving both an increase in capacity and an improvement in cycle characteristics ([0023]). Yokoi teaches the average particle size of the silicon oxide is preferably 1-15 microns in view of achieving an increase in capacity ([0029]).
The combination of Niimi and Yokoi would have the expected results of an increase in capacity and an improvement in cycle characteristics, just as the comparative data of Applicant’s specification shows.
Further, Applicant’s examples appear to require a certain particle size range, not simply the ratio as claimed in claim 1, therefore this argument is not commensurate in scope with the claims as currently written and lacks the requisite nexus with the claims. 

Applicant alleges each of Comparative Examples 3-6 is closer to the present invention than either Niimi or Yokoi because neither reference discloses a mixture of undoped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 and Li-doped                     
                        S
                        i
                        
                            
                                O
                            
                            
                                x
                            
                        
                    
                 differing in average particle size while each of the above comparative examples is drawn to such a mixture.
This argument is moot because the argument above alleging unexpected results (see f.) is not commensurate in scope with the claims as currently written and lacks the requisite nexus with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al (US 2015/0188127 A1) in view of Yokoi et al (US 2015/0372292 A1).
claim 1, Niimi discloses a negative electrode for a non-aqueous electrolyte secondary battery, comprising at least a negative electrode active material (Abstract). Niimi discloses the negative electrode active material includes a first type of silicon oxide particles not having been pre-doped with lithium (                        
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    x
                                
                            
                        
                    ) and a second type of silicon oxide particles having been pre-doped with lithium (lithium silicate,                        
                            
                                
                                    L
                                    i
                                
                                
                                    2
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    5
                                
                            
                        
                    ), and that their surface is semi-coated by a carbonaceous substance ([0038], [0040]). Niimi further discloses the second type of silicon oxide particles has an average particle size (diameter) from 2 µm to 100 µm, in order to stabilize a rate of the insertion and elimination reactions of lithium into and from the second type of silicon oxide particles ([0041]). 
However, Niimi is silent to the average particle size of the first type of silicon oxide particles.
Yokoi teaches a negative electrode active material used in nonaqueous electrolyte secondary batteries includes a base particle composed of silicon oxide (                        
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    x
                                
                            
                        
                    ) and a coating layer composed of a conductive carbon material (Abstract, [0023], [0027]). Yokoi teaches this silicon oxide can be used in combination with another negative electrode active material that is not particularly limited, in view of achieving both an increase in capacity and an improvement in cycle characteristics (“The negative electrode active material 13a may be used alone as the negative electrode active material 13, but is suitably used in combination with another negative electrode active material 13b whose volume change due to charge and discharge is smaller than that of the negative electrode active material 13a in view of achieving both an increase in capacity and an improvement in cycle characteristics. The negative electrode active material 13b is not particularly limited”, [0023]). Yokoi further teaches the average particle size of the base particles is preferably 1 μm to 15 μm to achieve an increase in capacity ([0029]).

With this modification being made, the ratio of the second average particle size to the first average particle size can be calculated:
                
                    
                        
                            2
                        
                        
                            1
                        
                    
                    =
                    1
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            100
                        
                        
                            15
                        
                    
                    =
                    6.667
                
            
Therefore, the ratio of the second average particle size to the first average particle size of modified Niimi would range from 1 to 6.667, and while modified Niimi does not explicitly disclose the ratio of the second average particle size to the first average particle size being not lower than 1.5 and not higher than 11.2, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, modified Niimi discloses all of the limitations of claim 1 as set forth above. Modified Niimi does not disclose the first average particle size is not smaller than 0.9 μm and not greater than 4.3 μm, and the second average particle size is not smaller than 6.5 μm and not greater than 10.1 μm, however, modified Niimi does disclose the first average particle size is not smaller than 1 μm and not greater than 15 μm, and the second average particle size is not smaller than 2 μm and not greater than 100 μm. In the case where the claimed ranges "overlap or 

Regarding claim 3, modified Niimi discloses all of the limitations of claim 1 as set forth above. Modified Niimi discloses wherein the first type of silicon oxide particles includes no Li2Si2O5 phase, and the second type of silicon oxide particles includes a Li2Si2O5 phase.

Regarding claim 4, modified Niimi discloses all of the limitations of claim 1 as set forth above. Modified Niimi discloses a non-aqueous electrolyte secondary battery comprising at least the negative electrode according to claim 1.

Regarding claim 8, modified Niimi discloses all of the limitations of claim 1 as set forth above. 
Niimi further discloses the negative electrode preferably contains the second type of silicon oxide particles and the first type of silicon oxide particles in such a proportion as (the second type of silicon oxide particles):( the first type of silicon oxide particles)=from 1.2:1 to 0.8:1 by mass ratio ([0078]). The second type of silicon oxide and the first type of silicon oxide particles contained in the negative electrode in amounts falling within the range result in declining the irreversible capacity of Li effectively ([0078]).
The ratios of Niimi can be rearranged to (first type of silicon oxide particles):(the second type of silicon oxide particles)=from 1:1.2 to 1:0.8. The ratios can be calculated out as:
1 : 1.2  = 0.833

1 : 9 = 0.111
9 : 1 = 9
Therefore, modified Niimi discloses wherein the first type of silicon oxide particles : the second type of silicon oxide particles=1:9 to 9:1 in terms of mass ratio.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729